 



Exhibit 10.4
Avery Dennison Corporation
Non-Employee Director Compensation Summary(1)

         
Board members
       
Annual retainer for non-executive Chairman
  $ 220,000  
Annual retainer for other Directors
  $ 55,000  
Meeting fees
  $ 1,500  
Annual stock payment (shares of the Company’s stock)
    500  
Committee Chairman retainer
       
Audit Committee
  $ 10,000  
Compensation and Executive Personnel Committee
  $ 10,000  
Other Committees
  $ 5,000  
Committee meeting fees
       
Chairman
  $ 2,000  
Members
  $ 1,500  

 

(1)   Effective December 1, 2005

